Citation Nr: 0602180	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  99-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a lung disorder, to 
include bronchitis.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right eye disability.

6.  Entitlement to an initial compensable disability rating 
for scars of the thoracic and lumbosacral spines, and the 
back of the head. 

7.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder.

8.  Entitlement to an effective date earlier than October 30, 
2002, for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 28, 
1969 to April 29, 1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1998, and June and September 
2003 rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in St. Louis, Missouri.                 

The decision set out below grants the claim to reopen the 
issue of entitlement to service connection for a right eye 
disability.  In this regard, the Board observes that the 
underlying issue of entitlement to service connection for a 
right eye disability, and the issues of entitlement to an 
initial compensable disability rating for scars of the 
thoracic and lumbosacral spines, and the back of the head, 
entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD), and 
entitlement to an effective date earlier than October 30, 
2002, for the grant of service connection for PTSD, will be 
discussed in the remand portion of this decision; these 
issues are remanded to the RO via the Appeals Management 
Center in Washington D.C.

In June 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, he submitted 
additional evidence pertinent to his claim for service 
connection for bronchitis.  The appellant specifically waived 
his right to have the RO consider this evidence in the first 
instance.

In a statement in support of claim (VA Form 21-4138), dated 
in October 2004, the appellant raised the issue of 
entitlement to service connection for depression secondary to 
service-connected PTSD.  This issue has not been developed 
for appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The appellant does not have a low back disability, to 
include degenerative arthritis of the lumbosacral spine, that 
is attributable to military service.  

2.  The appellant does not have a right knee disability, to 
include degenerative arthritis of the right knee, that is 
attributable to military service.

3.  The appellant does not have a left knee disability, to 
include degenerative arthritis of the left knee, that is 
attributable to military service.

4.  The appellant does not have a lung disorder, to include 
bronchitis, asthma, and chronic obstructive pulmonary 
disease, that is attributable to military service.  

5.  By an unappealed December 1998 rating action, the RO 
denied the appellant's claim of entitlement to service 
connection for the residuals of a right eye injury.  

6.  Evidence added to the record since the RO's unappealed 
December 1998 rating action consists of VA Medical Center 
(VAMC) outpatient treatment records, from August 1998 to 
September 2001, a VAMC outpatient treatment record, dated in 
July 2003, and hearing testimony.    

7.  The evidence received since the December 1998 rating 
action is sufficient to establish a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  A low back disability, to include degenerative arthritis 
of the lumbosacral spine, was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  

2.  A right knee disability, to include degenerative 
arthritis of the right knee, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

3.  A left knee disability, to include degenerative arthritis 
of the left knee, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  A lung disorder, to include bronchitis, asthma, and 
chronic obstructive pulmonary disease, was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).

5.  The evidence received since the December 1998 rating 
action is new and material, and the claim of entitlement to 
service connection for a right eye disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).     




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

A.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
Regulations implementing the VCAA are applicable to the 
appellant's claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

In regard to the appellant's claims for entitlement to 
service connection for a low back disability and bronchitis, 
the RO sent the appellant a letter in July 2001 in which he 
was notified of the types of evidence he needed to submit, 
and the development the VA would undertake with respect to 
the aforementioned claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letter specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  Id.  For example, the letter told him that VA 
would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  In 
addition, the September 2003 statement of the case provided 
the appellant with text of the relevant portions of the VCAA, 
as well as the implementing regulations.  Therefore, in light 
of the above, VA's duty to notify with respect to the 
aforementioned claims has been fully satisfied, and that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
He was also provided with notice of the requirements 
pertinent to his aforementioned service connection claims.  
The appellant was further provide notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.      

In the present case, it was not until after the original 
rating action on appeal was promulgated with respect to the 
aforementioned issues, did the RO provide notice to the 
appellant regarding the duty to notify him of the evidence he 
must provide, and the evidence that VA would obtain on his 
behalf.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims, including at a 
videoconference hearing before the Board.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the appellant 
has also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection for a low back disability and bronchitis.  The 
discussions in the statement of the case and the supplemental 
statements of the case have further informed the appellant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.   

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran [appellant] 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d. 1369 
(Fed. Cir. 2004).       

In regard to the appellant's claims of entitlement to service 
connection for right and left knee disabilities, the RO sent 
the appellant a letter in January 2003, prior to the initial 
rating decision with regard to the aforementioned issues, in 
which the appellant was notified of the types of evidence he 
needed to submit, and the development the VA would undertake.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter specifically informed the appellant what was needed 
from him and what VA would obtain on his behalf.  Id.  For 
example, the letter told him that VA would help obtain 
medical records, employment records, or records from other 
Federal agencies.  The appellant was informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  In addition, the September 2003 
statement of the case provided the appellant with the text of 
the relevant potions of the VCAA, as well as the implementing 
regulations.  There is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  The appellant has been 
notified of the applicable laws and regulations pertinent to 
his service connection claims.  Moreover, the appellant has 
been afforded the opportunity to present evidence and 
argument in support of the claims, including at a 
videoconference hearing before the Board.  Id.  Thus, VA's 
duty to notify has been fulfilled.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
in December 2004, the appellant underwent VA examinations 
which were pertinent to his claims for service connection for 
a low back disability and bronchitis.  In addition, in April 
2003, the appellant underwent a VA examination which was 
pertinent to his claims for service connection for right and 
left knee disabilities.  The Board recognizes that specific 
medical nexus opinions relative to military service were not 
obtained regarding the appellant's bilateral knee 
disabilities.  Nevertheless, none was required.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:(1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant has a right knee disability, 
currently diagnosed as degenerative arthritis of the right 
knee, and a left knee disability, currently diagnosed as 
degenerative arthritis of the left knee, but there is no 
medical evidence of record showing that he had a right or 
left knee disability during his period of active military 
service, or that he had right or left knee arthritis within 
the one-year presumptive period.  The appellant has provided 
his theories as to how his bilateral knee disabilities began, 
but there is no indication, except by way of unsupported 
allegation, that a right knee disability, currently diagnosed 
as degenerative arthritis of the right knee, and/or a left 
knee disability, currently diagnosed as degenerative 
arthritis of the left knee, may be related to the appellant's 
active military service, including any in-service event.  


Additionally, there is no outstanding evidence to be 
obtained, either by VA or the appellant.  In response to the 
appellant's contention that his treatment records at the Long 
Beach VAMC had been mistakenly placed under an incorrect 
social security number, different from his own social 
security number, the RO, in June 2004, contacted the Long 
Beach VAMC and requested that they search their files for any 
of the appellant's treatment records under his correct social 
security number, and the incorrect social security number 
given by the appellant.  In a letter to the RO, dated in July 
2004, the Long Beach VAMC stated that after a thorough review 
of their files by the Medical Records Research Staff, no 
medical information with respect to the appellant under his 
correct and/or incorrect social security numbers, could be 
found.  Moreover, in June 2005, the appellant waived initial 
RO consideration of evidence that he submitted at his 
videoconference hearing.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).     

B.  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including arthritis and bronchiectasis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).       

C.  Low Back and Bilateral Knee Disabilities

Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a right knee disability.  The 
records reflect that in June 1969, the appellant underwent an 
induction examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had swollen or painful joints, or cramps in his 
legs, the appellant responded "yes."  In response to the 
question as to whether the appellant had ever had or if he 
currently had a "trick" or locked knee, bone, joint, or 
other deformity, or history of broken bones, the appellant 
responded "no."  It was noted that the appellant had 
"pain" in his left knee due to track, but that he was "ok" 
now.  The appellant's lower extremities were clinically 
evaluated as "normal."  The remaining records are negative 
for any complaints or findings of a left knee disability.  
The records show that in February 1972, the appellant 
underwent a separation examination.  At that time, his lower 
extremities were clinically evaluated as "normal."  The 
appellant's spine and other musculoskeletal were also 
clinically evaluated as "normal."  On April 2, 1972, 
following the separation examination and prior to the 
appellant's discharge on April 29, 1972, the appellant was 
involved in an automobile accident and sustained multiple 
abrasions, with glass embedded in his back and head.  The 
records reflect that on April 4, 1972, it was noted that the 
appellant had a palpable spasm in the back and neck.  On 
April 11, 1972, it was reported that the appellant had 
complaints of back pain following the automobile accident, 
and the diagnosis was lumbosacral strain.  The appellant was 
subsequently discharged on April 29, 1972.       

A private medical statement from R. P. Margolis, M.D., dated 
in October 1997, shows that at that time, the appellant 
stated that in February 1997, while working for Federal 
Express, he slipped and fell, landing on his left hip and 
back.  The appellant noted that he also hurt his left knee.  
Subsequent to the fall, the appellant underwent physical 
therapy and did not work for one month.  Dr. Margolis 
indicated that the appellant had complaints of low back pain.  
Dr. Margolis further reported that the appellant's past 
medical history was significant in that he had a previous 
history of an injury to the left knee.  According to Dr. 
Margolis, the appellant injured his left knee in 1981 while 
playing softball.  At that time, the appellant shattered his 
knee and broke his tibia.  He subsequently had a bone graft 
and his tibia was pinned.  According to the appellant, 
between 1981 and 1985, he had a total of three left knee 
surgeries.  In 1982, the appellant re-injured his left knee 
when he fell.  At that time, he had reconstructive surgery on 
his knee.  

In the October 1997 private medical statement from Dr. 
Margolis, Dr. Margolis stated that he had reviewed private 
medical records which showed that in February 1997, the 
appellant had bilateral knee contusions.  A February 1997 x-
ray of the appellant's left knee was reported to show severe 
degenerative joint disease, which involved all compartments, 
as well as the presence of a screw and some pins along the 
medial tibial plateau.  Other private medial records showed 
that in 1983, the appellant was hospitalized and underwent an 
open reduction internal fixation of the left tibial plateau, 
with repair of medial collateral ligament and autogenous 
iliac bone grafting.  The records also indicated that in a 
May 1993 emergency room visit, the appellant was diagnosed 
with a lateral plateau fracture of his left knee.  Following 
the physical examination, Dr. Margolis noted that in regard 
to the appellant's left knee, the appellant had a long-
standing history of injury to that knee, as well as repeated 
surgeries.  However, Dr. Margolis indicated that the 
appellant appeared to have been able to work until the 
February 1997 injury.  According to Dr. Margolis, that new 
injury caused the appellant to once again seek orthopedic 
evaluation and a total knee placement had been recommended.  
Thus, Dr. Margolis opined that the February 1997 injury was 
the direct cause of the appellant requiring total knee 
replacement, as it precipitated the decompensation of a 
previously compensated knee injury.        

A private medical statement from L. J. Kennington, M.D., 
dated in August 1998, shows that at that time, the appellant 
had been his patient since 1994.  Dr. Kennington indicated 
that he had seen the appellant for various illnesses 
including hypertension, various musculoskeletal problems, and 
bronchitis.  A private medical examination report from Dr. 
Kennington, dated in August 1998, stated that the appellant 
had chronic pain in his back and left knee.  

In August 1998, the appellant underwent a VA examination.  At 
that time, the appellant stated that while he was in the 
military, he was involved in an automobile accident and 
injured his back.  In regard to surgeries, the examiner 
indicated that the appellant had three surgeries on his left 
knee since his discharge from the military.  According to the 
examiner, records showed a severed tibia on the left and open 
reduction and internal fixation.  The last surgery was in 
approximately 1985.  At the time of the physical examination, 
the appellant had x-rays taken of his lumbosacral spine and 
bilateral knees.  The x-ray of his lumbosacral spine was 
interpreted as showing minimal degenerative changes, with 
anterior traction osteophytes in the lower lumbar spine.  
Vertebral body height and intervertebral disc space width was 
preserved.  Sacroiliac joints were patent.  The diagnosis was 
minimal degenerative changes.  The x-rays of the appellant's 
knees were reported to show that an orthopedic screw and 
nails were present in the medial tibial plateau.  Extensive 
degenerative changes, with loss of joint space sclerosis and 
osteophytes were present throughout all three compartments of 
the knee joint.  No soft tissue abnormalities were 
identified.  Degenerative changes were present on the medial 
aspect of the proximal fibula.  No acute fracture or 
subluxation was identified.  The impression was post-
operative change; degenerative joint disease.  Following the 
physical examination and a review of the appellant's x-rays, 
the pertinent diagnoses were surgery to left knee times three 
and degenerative changes of the lumbosacral spine.   

In April 1999, the RO received a copy of a decision from the 
Social Security Administration (SSA), dated in October 1998.  
In the October 1998 decision, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits for a 
period of time from February 1997 to October 1998.  According 
to the SSA decision, the appellant had numerous disabilities, 
including hip, leg, knee, back, neck, and shoulder pain, 
osteoarthritis, and hypertension.   

VAMC outpatient treatment records, from August 1998 to 
January 2000, show that in August 1999, the appellant sought 
treatment for complaints of knee pain.  At that time, the 
appellant stated that his knee gave out and that he twisted 
his body in an attempt to break the fall.  It was reported 
that the appellant had a history of surgery of the left knee 
and repeated injuries.  Upon physical examination, it was 
noted that the appellant had severe tenderness over the left 
knee, with restricted range of motion.  There was no effusion 
and the appellant had knee joint laxity.  The assessment was 
of a left knee trauma.  The records reflect that in September 
1999, the appellant had a magnetic resonance imaging scan 
(MRI) of his left knee.  The impression was of an abnormal 
left knee MRI which showed severe osteoarthritis, extensive 
ferromagnetic artifact, and post surgical changes.  

In June 2000, the RO received a copy of a decision from the 
SSA, dated in October 1999.  In the October 1999 decision, 
the SSA determined that the appellant was disabled under the 
Social Security Act and was thereby entitled to Social 
Security disability benefits.  According to the SSA decision, 
the appellant had numerous disabilities, including lumbar 
syndrome and strain, degenerative arthritis of the left knee 
with sprain, tendinitis of the right wrist, left shoulder, 
and left ankle, restrictive pulmonary process, and major 
depressive disorder.

A VA examination was conducted in December 2000.  At that 
time, the appellant stated that he injured his back after an 
automobile accident during service.  The examiner noted that 
the appellant's service medical records showed that the 
appellant was involved in an automobile accident just prior 
to discharge and had numerous cuts and abrasions, including a 
laceration.  The diagnosis in 1972 was multiple glass pieces 
in the skin, and also impartially imbedded in his eye.  The 
appellant noted that following his discharge, he worked for 
Federal Express.  He indicated that he hurt his back on the 
job when he slipped and fell, and subsequently received 
worker's compensation.  The appellant reported that after his 
back injury, he was diagnosed with left knee arthritis and 
had left knee surgery.  According to the appellant, he had 
twisted his left knee while playing softball.  At present, he 
had chronic low back pain.  Following the physical 
examination, the pertinent diagnoses were degenerative joint 
disease and arthritis of the lumbar spine.  The examiner 
opined that while the appellant had arthritis of the lumbar 
spine, it was not possible to determine if that was related 
to his reported in-service injuries.  According to the 
examiner, it appeared "more likely than not" that a large 
part of his problems with his neck and lower back were 
related to a work-related fall for which he received worker's 
compensation for in 1997.      

A second VA examination was conducted in December 2000.  At 
that time, the appellant stated that while he was in the 
military, he was involved in an automobile accident and 
injured his back.  He indicated that he also had a work-
related back injury.  At the time of his examination, x-rays 
showed degenerative changes at L4, L5 vertebral bodies.  The 
computerized tomography scan (CT) showed no evidence of 
spinal stenosis or disk herniation, L2 through S1, and mild 
degenerative changes of the lumbar vertebral bodies.  
Following the physical examination and a review of the 
appellant's x-rays and CT report, the examiner diagnosed the 
appellant with degenerative arthritis of the lumbosacral 
spine, with posterior spurs; and mild degenerative changes at 
L3-L4.  The examiner opined that the appellant's degenerative 
arthritis was not due to his in-service automobile accident 
and was more likely age related.          

In February 2001, the RO received a copy of the October 1999 
SSA decision, and copies of the medical records upon which 
the SSA decision was based.  The records include private 
medical records, from April 1996 to May 1998.  The records 
show that in March 1998, the appellant had x-rays taken of 
his left knee and lumbosacral spine.  According to the left 
knee x-ray report, there had been an operative procedure and 
portions of metallic screws were present extending from the 
medial aspect of the proximal tibia into the tibial plateau.  
There was evidence of a previous traction pin in the proximal 
tibia as well.  There were rather severe degenerative 
arthritic changes involving the knee joint.  The joint space 
was narrowed.  There was calcification about the medial 
collateral ligament.  Marginal osteophytes were present.  No 
joint effusion was present.  There was a possible 
osteocartilaginous loose body, posteriorly, near the superior 
aspect of the posterior femoral condyle.  The diagnoses were 
severe degenerative arthritis involving the left knee; 
previous operative procedure as described; calcification of 
the medial collateral ligament; joint space narrowing; no 
acute fracture; and osteocartilaginous loose body, about one 
centimeter in size, posteriorly.  The lumbosacral spine x-ray 
report showed minimal degenerative arthrosis of the lumbar 
spine, and no fractures.

In September 2001, the RO received VAMC outpatient treatment 
records, from May 1999 to September 2001.  The records show 
that in May 2001, the appellant underwent bone imaging which 
was reported to show arthritis in both knees, left greater 
than the right.  

In April 2002, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from January 1975 to April 
1980.  The records show that in May 1975, the appellant was 
treated for "a cold."  Upon physical examination, it was 
noted that the appellant had numerous linear and [illegible] 
raised skin lesions over the lumbar region.  The appellant 
complained of muscle spasms with exertion over that same area 
for the past three years.  It was noted that the appellant 
was in an automobile accident in which he received glass 
shrapnel wounds over the lumbar region.  The diagnoses were 
hypertrophic scars and paraspinous lumbar muscle spasm.    

In April 2003, the appellant underwent a VA examination.  At 
that time, the examiner stated that in 1972, the appellant 
injured both of his knees secondary to a rollover motor 
vehicle accident where his initial symptoms were swelling, 
diminished mobility, and could not run.  According to the 
examiner, the appellant apparently did not have any 
significant treatment at the time of the accident, but in 
1983, he was involved in another motor vehicle accident where 
he fractured his left tibia and basically shattered his knee.  
The appellant required open reduction internal fixation, 
along with grafting and screw and staples.  Following the 
physical examination, the diagnoses were old fracture 
deformities of the left proximal tibia and minimally in the 
left proximal fibula; postsurgical changes, with two surgical 
screws in the proximal medial tibia; and bilateral 
degenerative changes, more prominent in the left knee.  

In July 2003, the RO received VAMC outpatient treatment 
records, from October 1998 to July 2003.  The records show 
that in October 2002, the appellant had x-rays taken of his 
knees.  The x-rays showed old fracture deformities of the 
left proximal tibia and minimally in the left proximal 
fibula; post-surgical changes, with two surgical screws in 
the proximal medial tibia; bilateral degenerative changes, 
more prominent in the left knee joint; and no acute fractures 
or dislocations.  The records reflect that in March 2003, a 
CT showed mild disk bulge at L4-5, without evidence of 
herniated nucleus pulposus or spinal stenosis.

In March 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he was 
involved in an automobile accident and injured his back and 
knees.  He also stated that glass was embedded in his back 
and eye at the time of his accident.  The appellant noted 
that after his discharge, he received treatment at the Long 
Beach VAMC for the remaining glass in his back and eye.  He 
indicated that in approximately 1980, a private physician 
diagnosed him with arthritis of the lumbar spine.  According 
to the appellant, the doctor who diagnosed him with lumbar 
spine arthritis was deceased.  The appellant reported that 
his current physician, Dr. Kennington, had opined that his 
arthritis in his lumbar spine was related to his in-service 
automobile accident.  He stated that following his in-service 
accident, he developed chronic bilateral knee pain and 
swelling.  According to the appellant, in the early 1980's, 
he re-injured his left knee while playing softball.  The 
appellant testified that at that time, he broke his tibia.  
He noted that at present, he had arthritis in both of his 
knees.  

In June 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, he reiterated his 
contentions given at the March 2004 hearing.     

Analysis

Back

In regard to the appellant's claim for service connection for 
a low back disability, after reviewing the evidence of 
record, the Board finds that the appellant's low back 
disability, currently diagnosed as degenerative arthritis of 
the lumbosacral spine, is not the result of injury or disease 
incurred in, or aggravated by, his military service.  The 
Board recognizes that the appellant's service medical records 
show that on April 2, 1972, prior to the appellant's 
discharge on April 29, 1972, the appellant was involved in an 
automobile accident and sustained multiple abrasions, with 
glass embedded in his back and head.  On April 4, 1972, it 
was noted that the appellant had a palpable spasm in the back 
and neck, and on April 11, 1972, it was reported that the 
appellant had complaints of back pain following the 
automobile accident, and the diagnosis was lumbosacral 
strain.  The appellant was subsequently discharged on April 
29, 1972.       

VAMC outpatient treatment records, from January 1975 to April 
1980, show that in May 1975, the appellant complained of 
muscle spasms with exertion over the lumbar region for the 
past three years.  It was noted that the appellant was in an 
automobile accident in which he received glass shrapnel 
wounds over the lumbar area.  The pertinent diagnosis was 
paraspinous lumbar muscle spasms.  The records also reflect 
that in May 1975, it was noted that the appellant received 
shattered glass to lower back and currently had lumbosacral 
pain.  However, a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, in this 
case, although the appellant received treatment for 
paraspinous lumbar muscle spasms and low back pain in May 
1975, approximately three years after his separation from the 
military, no diagnosis of underlying disability was provided.  
Moreover, although it appears that the appellant injured his 
back in a work-related injury in February 1997, it was not 
until March 1998, more than 25 years after the appellant's 
discharge, that the first post-service evidence of a low back 
disability is actually shown; a private lumbosacral spine x-
ray report, dated in March 1998, was interpreted as showing 
minimal degenerative arthrosis of the lumbar spine.  Cf. 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
aggravation may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

There is no competent medical evidence of record relating the 
appellant's current low back disability, diagnosed as 
degenerative arthritis of the lumbosacral spine to his 
military service.  In this regard, in December 2000, the 
appellant underwent two VA examinations.  In the first VA 
examination, the examiner opined that while the appellant had 
arthritis of the lumbar spine, it was not possible to 
determine if that was related to his reported in-service 
injuries.  The examiner further stated that it appeared 
"more likely than not" that a large part of the appellant's 
problems with his neck and lower back were related to a work-
related fall for which he received worker's compensation in 
1997.  Moreover, the examiner opined that the appellant's 
degenerative arthritis was not due to his in-service 
automobile accident and was "more likely" age-related.       

In the appellant's March 2004 hearing at the RO, the 
appellant testified that his current physician, Dr. 
Kennington, had opined that his lumbar spine arthritis was 
related to his in-service automobile accident.  In this 
regard, lay statements as to what a doctor said are not 
competent evidence.  See Warren v. Brown, 6 Vet. App. 4, 
(1993); see also 38 C.F.R. § 3.159(a)(2).  In addition, the 
evidence of record includes a private medical statement and a 
private medical examination report from Dr. Kennington, both 
dated in August 1998.  Although the private medical statement 
from Dr. Kennington shows that he had seen the appellant for 
various musculoskeletal problems since 1994, and the private 
medical examination report reflects that in August 1998, he 
noted that the appellant had chronic pain in his back, the 
statement and medical examination report are negative for any 
evidence specifically linking the appellant's low back 
disability to his period of active military service.  

Due consideration has been given to the appellant's 
statements that his low back disability was incurred during 
his period of active military service.  Although the 
appellant's lay statements are competent to establish the 
occurrence of an injury, they are not competent evidence to 
establish the etiology of his current diagnosis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the appellant is not competent 
to make a determination that his current low back disability 
is the result of an in-service injuries over three decades 
ago.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Brown, 5 Vet. App. 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking the appellant's low back disability, 
currently diagnosed as degenerative arthritis of the 
lumbosacral spine, to service or to any incident of service, 
despite his assertions that such a causal relationship 
exists.  As there is no evidence of degenerative arthritis of 
the lumbosacral spine in service, or any indication that 
arthritis of the lumbosacral spine was manifested within a 
year of the appellant's separation from service, and there is 
no evidence which provides the required nexus between 
military service and a low back disability, to include 
degenerative arthritis of the lumbosacral spine, service 
connection for a low back disability is not warranted.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).

Bilateral Knees

In this case, at the time of the appellant's enlistment 
examination, dated in June 1969, it was noted that the 
appellant had pain in his left knee due to track, but that he 
was "ok" now.  However, mere history provided by the 
veteran of the pre-service existence of conditions recorded 
at the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1) (2005); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In 
addition, given that there is no medical evidence of record 
of treatment for, or a diagnosis of, a left knee disability, 
to include degenerative arthritis of the left knee, prior to 
service, and that at the time of the appellant's June 1969 
induction examination, the examiner did not report any 
independent basis for his finding that the appellant had a 
left knee condition prior to his entrance into the military, 
it appears that the examiner's finding was based on lay 
statements from the appellant that he had a left knee 
condition prior to his induction into the military.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) held that "[a] bare conclusion, even one written by 
a medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
Miller v. West, 11 Vet. 345, 348 (1998).  In this case, the 
lay statements from the appellant are not supported by any 
contemporaneous clinical evidence in the record.  To the 
extent that the appellant provided a medical history and 
reported that he had a left knee condition prior to his 
entrance into the military is not competent evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994) (holding that a veteran's testimony that 
he was given "a tablet to take for the relief of my asthma" 
is competent only insofar as it states he was given a tablet 
and incompetent to prove that he had or was diagnosed with 
asthma).

In the instant case, the June 1969 induction examination 
found that the appellant's lower extremities as "normal."  
Thus, having reviewed the record, the Board concludes that 
there is no evidence of record to rebut the presumption of 
soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304.  There is no contemporaneous medical evidence of 
record to support the conclusion that the appellant had been 
diagnosed with a left knee disability, to specifically 
include degenerative arthritis of the left knee, prior to his 
entry into active duty.  Miller, 11 Vet. App. at 348.  

After reviewing the evidence of record, the Board finds that 
the appellant's bilateral knee disability, currently 
diagnosed as degenerative arthritis of the right and left 
knee, is not the result of injury or disease incurred in, or 
aggravated by, his military service.  In this regard, the 
appellant's service medical records are negative for any 
complaints or findings of a right or left knee disability.  
In addition, in the appellant's February 1972 separation 
examination, the appellant's lower extremities were 
clinically evaluated as "normal."   

In the instant case, the first evidence of a diagnosis of a 
left knee disability is in 1983, over 10 years after the 
appellant's separation from the military.  In the private 
medical statement dated in October 1997, Dr. Margolis noted 
that other private medical records showed that in 1983, the 
appellant was diagnosed with a lateral plateau fracture of 
his left knee and underwent an open reduction internal 
fixation of the left tibial plateau, with repair of the 
medial collateral ligament and autogenous iliac bone 
grafting.  In addition, approximately 15 years later, a March 
1998 VA x-ray report of the appellant's left knee was 
interpreted as showing severe degenerative arthritis 
involving the left knee.  Moreover, the first evidence of 
record of a diagnosis of a right knee disability is in May 
2001, approximately 29 years after the appellant's separation 
from the military.  VAMC outpatient treatment records show 
that in May 2001, the appellant underwent bone imaging which 
was reported to show arthritis in both knees, left greater 
than right.  In addition, VAMC outpatient treatment records 
also reflect that in October 2002, the appellant had x-rays 
taken of his knees; the x-rays were interpreted as showing 
bilateral degenerative changes, more prominent in the left 
knee joint.  

In the appellant's April 2003 VA examination, the examiner 
stated that in 1972, the appellant injured both of his knees 
secondary to a rollover motor vehicle accident where his 
initial symptoms were that he had swelling and diminished 
mobility and could not run.  According to the examiner, the 
appellant apparently did not have any significant treatment 
at the time of the accident, but in 1983, he was involved in 
another motor vehicle accident where he fractured his left 
tibia and basically shattered his whole knee.  The appellant 
required open reduction internal fixation, along with 
grafting and screw and staples.  He noted that at present, he 
had chronic bilateral knee pain.  Following the physical 
examination, the diagnoses were old fracture deformities of 
the left proximal tibia and minimally in the left proximal 
fibula; postsurgical changes, with two surgical screws in the 
proximal medial tibia; and bilateral degenerative changes, 
more prominent in the left knee.    

As previously stated, the appellant's service medical records 
are negative for any complaints or findings of a right or 
left knee disability.  Specifically, although the records 
show that in April 1972, the appellant was involved in an 
automobile accident, there is no evidence showing that the 
appellant injured his knees at the time of the accident or 
received treatment for any right or left knee injury 
immediately following the accident.  Thus, although the 
examiner noted that he had reviewed the appellant's claims 
file prior to the examination, in light of the above, it 
appears that the basis for the examiner's statement that the 
appellant injured his knees at the time of his in-service 
automobile accident, was the appellant's self-reported 
history.  Therefore, given that the VA examiner's opinion was 
not based on a full factual foundation and does not appear to 
be based on a review of the entire available medical 
evidence, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) ("[i]t is the responsibility of the 
[Board] . . . to assess the credibility and weight to be 
given the evidence"); see also Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993) (an opinion based on an inaccurate factual 
premise has no probative value).          

The fact remains that there is no competent evidence on file 
linking the appellant's right knee and left disabilities to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of the right knee disorder is approximately 29 years after 
his period of service had ended, and the first medical 
evidence of record for treatment for symptomatology of the 
left knee disorder is more than 25 years after his discharge.  
See cf. Mense v. Derwinski, 1 Vet. App. 354 (1991).  As there 
is no evidence of a right or left knee disability, to include 
degenerative arthritis, in service, or any indication that 
arthritis was manifested within a year of the appellant's 
separation from service, and there is no evidence which 
provides the required nexus between military service and a 
right and knee disability, to include degenerative arthritis, 
service connection for a right and left knee disability is 
not warranted.  See Caluza, 7 Vet. App. at 498.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, 7 Vet. App. at 49.   

D.  Lung Disorder, to Include Bronchitis

The appellant's service medical records are negative for any 
complaints or findings of a lung disorder, to include 
bronchitis, asthma, and/or chronic obstructive pulmonary 
disease.  The records reflect that in February 1972, the 
appellant had x-rays taken of his heart and lungs.  The x-
rays were reported to be normal.  In the appellant's 
separation examination, dated in February 1972, the 
appellant's lungs and chest were clinically evaluated as 
"normal."     

A private medical statement from Dr. Kennington, dated in 
August 1998, shows that at that time, Dr. Kennington stated 
that the appellant had been his patient since 1994.  Dr. 
Kennington indicated that he had seen the appellant for 
various illnesses including hypertension, various 
musculoskeletal problems, and bronchitis.  According to Dr. 
Kennington, the appellant was hospitalized in 1997 due to 
chest pain.  A thorough cardiac examination was within normal 
limits, with negative stress Thalium testing.  Dr. Kennington 
noted that the appellant was told that stress and anxiety 
played a role in his chest pain.  He reported that at that 
time, the appellant was working two jobs and it was felt that 
the extra stress of the two jobs was contributing to the 
appellant's chest pain.   

In August 1998, the appellant underwent a VA examination.  At 
that time, the examiner stated that the appellant had been 
diagnosed with hypertension, various musculoskeletal 
problems, and bronchitis, as per a private medical statement 
from Dr. Kennington, dated in August 1998.  The examiner 
stated that according to the appellant, while he was in the 
military, he was trained with gas.  The appellant stated that 
on one occasion, he went into a gas tent and discovered that 
the filter from his gas mask was missing.  However, the 
appellant indicated that he was not allowed to leave the room 
and that he had to stay in the gas tent for 10 to 20 minutes.  
He noted that after he left the tent, he developed breathing 
problems and was diagnosed with bronchitis.  According to the 
appellant, after his separation from the military, he 
continued to experience bronchitis.  Following the physical 
examination, the diagnosis was bronchitis.  The appellant 
subsequently underwent pulmonary function tests.  However, 
according to the test report, the appellant was unable to do 
lung volume tests.  It was noted that the appellant's best 
effort was consistent with restrictive pattern, but that that 
could not be confirmed with lung volumes.  Following a review 
of the pulmonary function test report, the examiner from the 
appellant's August 1998 VA examination provided an addendum 
to the August 1998 examination report.  In the addendum, the 
examiner noted that the pulmonary function tests showed 
insignificant findings.  The examiner indicated that the 
diagnosis of bronchitis should remain.       

In April 1999, the RO received a copy of a decision from the 
SSA, dated in October 1998.  In the October 1998 decision, 
the SSA determined that the appellant was disabled under the 
Social Security Act and was thereby entitled to Social 
Security disability benefits for a period of time from 
February 1997 to October 1998.  According to the SSA 
decision, the appellant had numerous disabilities, including 
a persistent cough, shortness of breath, hip, leg, knee, 
back, neck, and shoulder pain, osteoarthritis, and 
hypertension.

VAMC outpatient treatment records, from August 1998 to 
January 2000, show that in August 1998, the appellant had 
chest x-rays taken.  The x-rays were interpreted as showing 
no pneumothorax or pleural effusion.  The lateral examination 
was suboptimal due to over exposure.  Heart size, mediastinal 
contour, and pulmonary vascularity appeared normal.  The 
lungs were clear.  The impression was of no acute disease.  
The records reflect that in April 1999, the appellant 
underwent pulmonary function testing which was interpreted as 
showing moderate restrictive process, with mild diffusion 
abnormality.  

In March 2000, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from May 1975 to March 2000.  
The records show that in May 1975, the appellant was treated 
for a cold and cough.  The diagnosis was bronchitis.  The 
records also reflect that in January 1979, the appellant was 
treated for a sore throat.  The diagnosis was acute 
bronchitis.  The records reflect that in March 2000, the 
appellant underwent pulmonary function testing.  The testing 
was interpreted as showing chronic obstructive pulmonary 
disease.  

In June 2000, the RO received a copy of a decision from the 
SSA, dated in October 1999.  In the October 1999 decision, 
the SSA determined that the appellant was disabled under the 
Social Security Act and was thereby entitled to Social 
Security disability benefits.  According to the SSA decision, 
the appellant had numerous disabilities, including lumbar 
syndrome and strain, degenerative arthritis of the left knee 
with sprain, tendinitis of the right wrist, left shoulder, 
and left ankle, restrictive pulmonary process, and major 
depressive disorder.  

In June 2000, the RO received private medical records, from 
February to April 1999.  The records include a private 
examination report from Michael J. Brischetto, M.D., dated in 
February 1999.  In the report, Dr. Brischetto stated that the 
appellant had been referred from Dr. Kennington for shortness 
of breath, chest tightness and cough.  In regard to the 
history of the present illness, Dr. Brischetto indicated that 
the appellant was in the military in 1969 and underwent 
training for toxic gases.  The appellant was in a chamber 
with tear gas and was wearing a filtered mask.  After five to 
10 minutes of exposure, he developed burning of his eyes and 
upper airway, and severe shortness of breath and wheezing.  
The appellant left the chamber and was told by his instructor 
that for some reason, his gas mask did not have filters in 
place.  Since that time, the appellant had had problems with 
his respiratory tract.  The appellant had no symptoms prior 
to the gas exposure and in fact, ran track in high school 
without difficulty.  In the military, his symptoms were 
diagnosed as acute sinusitis and they gradually worsened over 
the years.  In the early 1970's, he started to have worsening 
symptoms and had his first severe attack.  Following the 
physical examination, the impression was asthma.  

The records show that in April 1999, the appellant had chest 
x-rays taken.  The x-rays were interpreted as showing no 
pneumothorax or pleural effusion.  The diaphragms were a 
little elevated, but otherwise the lungs were aerated and 
appeared to be clear of acute consolidations.  The heart was 
slightly full in transverse size, with a ratio on the "PA 
film of 15/28 [centimeter]" but it was unchanged from the 
earlier examination.  According to the records, in April 
1999, the appellant underwent pulmonary function testing.  
The impression was moderate restrictive process, with mild 
diffusion abnormality.  The records further reflect that in 
April 1999, the appellant underwent a follow-up examination 
with Dr. Brischetto.  Following the physical examination, the 
diagnoses were (1) probable asthma, and (2) restrictive 
pulmonary process of unclear etiology.  Dr. Brischetto opined 
that the appellant's restrictive pulmonary process may be 
related to the toxic gas inhalation in the past, but that 
that was not clear.  

In December 2000, the appellant underwent a VA examination.  
At that time, he stated that he had difficulty breathing, 
which he related to gas mask training that he underwent while 
he was in the military.  According to the appellant, during 
service, he was given a gas mask without a filter and 
subsequently developed bronchitis.  Upon physical 
examination, the appellant's heart was of regular rate and 
rhythm and his lungs were clear to auscultation.  There were 
no wheezes or rales heard throughout any of the lung sounds.  
According to the appellant, he had smoked cigarettes for 
approximately 10 years, and had quit in 1976.  The diagnosis 
was "respiratory difficulties noted on physical 
examination."  The examiner noted that there was no evidence 
on x-ray findings of any physical abnormalities related to 
the respiratory system.  In regard to the appellant's 
complaint of respiratory problems secondary to in-service gas 
exposure, the examiner opined that there was nothing in the 
medical records that would suggest a relationship between the 
appellant's reported exposures in the service and his 
reported respiratory difficulties at present.  According to 
the examiner, the appellant's physical examination did not 
reveal any significant respiratory problems.  

Following the physical examination, the appellant had chest 
x-rays taken.  The x-rays were reported to show no acute 
abnormality of the heart and lungs.  The appellant also 
underwent pulmonary function testing which was reported to 
show severe obstructive airflow.  The examiner from the 
appellant's December 2000 VA examination provided an addendum 
to the December 2000 VA examination report and noted that the 
pulmonary function testing was not consistent with the 
clinical examination, which was normal.       

A VA x-ray report shows that in February 2001, the appellant 
had x-rays taken of his chest.  The impression was (1) normal 
sized heart, and (2) clear lungs.  

In February 2001, the RO received a copy of the October 1999 
SSA decision, and copies of the medical records upon which 
the SSA decision was based.  The records included private 
medical records, from April 1996 to May 1998.  The records 
show that intermittent treatment for the appellant's 
bronchitis.  The records show that the appellant had chest x-
rays taken in July and October 1997.  The July 1997 x-ray was 
reported to show clear lung fields, and the October 1997 x-
ray was reported to be negative.  According to the records, 
in a March 1998 report, it was noted that the appellant had 
chronic bronchitis, possibly from smoking.  It was reported 
that the appellant quit smoking in 1976.  

In April 2002, the RO received outpatient treatment records 
from the West Los Angeles VAMC, from January 1975 to April 
1980.  The records show that in January 1975, the appellant 
had a chest x-ray taken.  The x-ray was reported to show that 
the diaphragms, heart, and lung fields were within normal 
limits.  The impression was essentially negative chest.  The 
records reflect that in January 1979, the appellant was 
treated for complaints of rhino-sinusitis.  The provisional 
diagnoses were rhino sinusitis, and secondary bronchitis.  A 
paranasal sinus series taken in January 1979 was interpreted 
as showing acute sinusitis of the maxillary sinuses.  The 
records reflect that chest x-rays taken in January 1979 were 
reported to show that the appellant's heart and lungs were 
normal.  In March 1980, the appellant had a radiographic 
sinus series.  The impression was of large frontal sinuses; 
no evidence of sinusitis.  In October 1981, the appellant had 
x-rays taken of his heart and lungs which were interpreted as 
showing normal heart and lungs.    

In March 2004, the appellant submitted copies of medical 
articles from the Internet regarding the medical hazards of 
tear gas.

In March 2004, a hearing was conducted at the RO.  At that 
time, the appellant stated that while he was in the military, 
he participated in a gas training exercise where he went into 
a gas chamber.  The appellant indicated that when he entered 
the chamber, he "felt gas."  He noted that he had to stay 
in the chamber for approximately 15 to 20 minutes, and upon 
his exit, his gas mask was inspected and it was discovered 
that it did not have a filter.  Thus, the appellant reported 
that he was breathing gas the whole time he was in the gas 
chamber.  He noted that he went to the infirmary where they 
"sprayed . . . water stuff," but that there was no 
diagnosis of any pulmonary condition.  According to the 
appellant, for the remainder of his time in the military, he 
had trouble running, but did not receive any treatment.  The 
appellant testified that in approximately 1973, he was 
diagnosed with bronchitis.       

In June 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, he reiterated his 
contentions given at the March 2004 hearing.   

Analysis

In this case, the appellant maintains that while he was in 
the military, he had gas training and stood inside a gas tent 
for approximately 20 minutes wearing a gas mask that was 
missing a filter.  The appellant contends that after the gas 
training exercise, he developed breathing problems and was 
diagnosed with bronchitis.  According to the appellant, 
following his discharge, he continued to experience lung 
problems.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. at 465; see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, when the determinative issues involve a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu, 2 Vet. App. at 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  Therefore, his opinion that 
his lung disorder, currently diagnosed as bronchitis, asthma, 
and chronic obstructive pulmonary disease, is related to 
service is not competent evidence.     

After reviewing the evidence of record, the Board finds that 
the appellant's lung disorder, currently diagnosed as 
bronchitis, asthma, and chronic obstructive pulmonary 
disease, is not the result of injury or disease incurred in, 
or aggravated by, his military service.  In this regard, the 
Board notes that the appellant's service medical records are 
negative for any complaints or findings of a lung disorder, 
to include bronchitis, asthma, and/or chronic obstructive 
pulmonary disease.  The records reflect that in February 
1972, the appellant had x-rays taken of his heart and lungs.  
The x-rays were reported to be normal.  In addition, in the 
appellant's separation examination, dated in February 1972, 
the appellant's lungs and chest were clinically evaluated as 
"normal."      

Although outpatient treatment records from the West Los 
Angeles VAMC, from May 1975 to April 1980, show that in 
January 1975, the appellant had a chest x-ray taken which was 
reported to be essentially negative, with the lung fields 
within normal limits, the records also reflect that in May 
1975, the appellant was treated for a cold and a cough, and 
was diagnosed with bronchitis.  Thus, the first evidence of 
record of a lung disorder is in May 1975, approximately three 
years after the appellant's separation from the military.  

The West Los Angeles VAMC records reflect that the appellant 
was again diagnosed with bronchitis in January 1979, although 
chest x-rays taken at that time were reported to show that 
the appellant's heart and lungs were normal.  Subsequent VA 
chest x-ray reports, dated in October 1981, July and October 
1997, August 1998, April 1999, December 2000, and February 
2001, were all reported to be essentially normal, showing 
normal heart and lungs.  Nevertheless, the West Los Angeles 
VAMC outpatient treatment records reflect that in March 2000, 
the appellant underwent pulmonary function testing which was 
interpreted as showing chronic obstructive pulmonary disease.  
In addition, in a private medical statement from Dr. 
Kennington, dated in August 1998, Dr. Kennington stated that 
he had been treating the appellant since 1994 for various 
illnesses, including bronchitis.  Moreover, in the 
appellant's August 1998 VA examination, although the 
pulmonary function tests showed insignificant findings, the 
examiner diagnosed the appellant with bronchitis.  
Furthermore, in the private medical examination report from 
Dr. Brischetto, dated in February 1999, Dr. Brischetto 
diagnosed the appellant with asthma.  Thus, in light of the 
above, the Board finds that the appellant has a current lung 
disorder, variously diagnosed as bronchitis, asthma, and 
chronic obstructive pulmonary disease.          

In this case, there is no official record that, at any time 
during the appellant's period of active military service, he 
experienced full-body exposure to nitrogen or sulfur mustard 
or Lewisite gas as part of any chamber or field exercise.  It 
is acknowledged that he likely participated in gas chamber 
training exercises; however, there is no evidence he was 
exposed to mustard gas.  Thus, the evidence shows that the 
presumption in favor of service connection for chronic lung 
disease based on exposure to mustard gas is not applicable in 
this case.  38 C.F.R. § 3.316 (2005).  Although bronchitis 
and chronic obstructive pulmonary disease are two of the 
presumptive diseases listed at 38 C.F.R. § 3.316(a)(2), the 
evidence must also demonstrate that the appellant had full-
body exposure to nitrogen or sulfur mustard or Lewisite 
during active service in order for the presumption to apply.  
38 C.F.R. § 3.316(a).  

In regard to the appellant's contention that he developed a 
lung disorder following a gas chamber training exercise where 
it was discovered that he was wearing an unfiltered gas mask, 
the appellant has submitted a private medical examination 
report from Dr. Brischetto, dated in February 1999, and a 
follow-up examination report from Dr. Brischetto, dated in 
April 1999.  In the February 1999 medical examination report, 
Dr. Brischetto noted that while the appellant was in the 
military, he underwent training for toxic gases and after 
standing in a chamber with tear gas for 10 minutes wearing an 
unfiltered gas mask, the appellant developed breathing 
problems.  According to Dr. Brischetto, the appellant's 
symptoms were diagnosed as acute sinusitis and they gradually 
worsened over the years.  In the early 1970's, he started to 
have worsening symptoms and had his first severe attack.  
Following the physical examination, the impression was 
asthma.  In addition, in the April 1999 follow up examination 
report, Dr. Brischetto diagnosed the appellant with probable 
asthma and restrictive pulmonary process of unclear etiology.  
Dr. Brischetto opined that the appellant's restrictive 
pulmonary process may be related to the toxic gas inhalation 
in the past, but that that was not clear.         

To the extent that Dr. Brischetto stated that the appellant 
developed a chronic lung disorder while he was in the 
military following a gas chamber exercise, diagnosed as 
sinusitis during service and later diagnosed as asthma and a 
restrictive pulmonary process, the Board finds any such 
statement to be unpersuasive since the basis was the 
appellant's self-reported history.  As previously stated, the 
appellant's service medical records, to include his February 
1972 separation examination, are negative for any complaints 
or findings of a lung disorder, to include bronchitis, 
asthma, and/or chronic obstructive pulmonary disease.  In 
addition, the records are also negative for any complaints or 
findings of sinusitis.  Moreover, x-rays taken in February 
1972 of the appellant's heart and lungs were reported to be 
normal.  Thus, although the Board acknowledges that the 
appellant likely participated in gas chamber training 
exercises during service, there is no evidence showing that 
he sought treatment for a lung disorder subsequent to gas 
training exercises, or that he was diagnosed with sinusitis 
following a gas training exercise.  As previously stated, the 
first evidence of record of a diagnosis of a lung disorder is 
in May 1975, approximately three years after the appellant's 
discharge, at which time he was diagnosed with bronchitis.  
In addition, the first evidence of record of a diagnosis of 
sinusitis is in January 1979, approximately six and a half 
years after the appellant's separation from the military.  
Therefore, it appears that the basis for the Dr. Brischetto's 
statement that the appellant developed a chronic lung 
disorder after he stood in a gas chamber wearing an 
unfiltered mask during service, was the appellant's self-
reported history.  Accordingly, given that Dr. Brischetto's 
opinion was not based on a full factual foundation and does 
not appear to be based on a review of the entire available 
medical evidence, the Board finds that such opinion lacks 
credibility, and is therefore, of little probative value as 
to the issue of service connection.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Hayes, 5 Vet. App. at 60, 
69; see also Reonal, 5 Vet. App. at 458, 460-61 (an opinion 
based on an inaccurate factual premise has no probative 
value).   

Furthermore, the Board also notes that the opinion from Dr. 
Brischetto that the appellant's restrictive pulmonary process 
may be related to the toxic gas inhalation in the past, is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2005); see also Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between the veteran's 
in-service radiation exposure and his fatal lung cancer years 
later was speculative at best, even where one physician 
opined that it was probable that the veteran's lung cancer 
was related to service radiation exposure); Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" had schizophrenia deemed speculative); Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war "could" 
have precipitated the initial development of his lung 
condition found too speculative to provide medical nexus 
evidence to well ground cause of death claim); Winsett v. 
West, 11 Vet. App. 420, 424 (1998) (physician's opinion in 
cause of death case that list of conditions submitted by 
appellant might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000); Bostain v. West, 11 Vet. App. 124, 127-28 (1998) 
(private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative, standing alone, to be deemed 
new and material evidence to reopen cause of death claim); 
Moffitt v. Brown, 10 Vet. App. 214, 228 (1997) (physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical 
condition" too speculative to constitute new and material 
evidence to reopen cause of death claim); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (an examining physician's opinion to the 
effect that he cannot give a "yes" or "no" answer to the 
question of whether there is a causal relationship between 
emotional stress associated with service-connected post- 
traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis deemed 
speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

By contrast, in the December 2000 VA examination report, the 
VA examiner specifically reported that he had reviewed the 
appellant's claims file.  In addition, following the physical 
examination and a review of the appellant's claims file, the 
diagnosis was "respiratory difficulties noted on physical 
examination," and in regard to the appellant's complaint of 
respiratory problems secondary to in-service gas exposure, 
the examiner opined that there was nothing in the medical 
records that would suggest a relationship between the 
appellant's reported exposures in the service and his 
reported respiratory difficulties at present.   

The Board does not find the opinion from Dr. Brischetto as to 
the etiology of the appellant's lung disorder to be 
persuasive.  While the Board may not ignore a medical 
opinion, it is certainly free to discount the relevance of a 
physician's statement.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992).  Thus, in light of the above, the Board finds the 
opinion of the VA examiner from the appellant's December 2000 
VA examination more persuasive because it was based on a 
thorough review of the record, unlike the opinion from Dr. 
Brischetto.  Furthermore, it is clearly supported by the 
record (i.e., service medical records, to include his 
February 1972 separation examination, are negative for any 
complaints or findings of a lung disorder, to include 
bronchitis, asthma, and/or chronic obstructive pulmonary 
disease, and are also negative for any complaints or findings 
of sinusitis).  

With respect to the copies of medical articles from the 
Internet regarding the medical hazards of tear gas, submitted 
by the appellant, the Court has held that a medical article 
or treatise can provide support, but that such must be 
combined with an opinion of a medical professional and be 
reflective of the specific facts of a case as opposed to a 
discussion of generic relationships.  Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 
509, 514 (1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus); see also Mattern v. West, 12 
Vet. App. 222, 228 (1999).  In this case, the submitted 
articles merely discuss the medical hazards of tear gas.  
However, the articles are very general in nature and do not 
include consideration of any facts specific to the 
appellant's circumstances.  As such, the articles, standing 
alone, are insufficient to show that the appellant's lung 
disorder, currently diagnosed as bronchitis, asthma, and 
chronic obstructive pulmonary disease, is related to his 
period of active military service, to include any in-service 
gas chamber training exercise.  

As such, the fact remains that there is no credible and 
persuasive medical evidence of record which links the 
appellant's lung disorder, currently diagnosed as bronchitis, 
asthma, and chronic obstructive pulmonary disease, to his 
period of active military service.  As there is no evidence 
of a lung disorder, to include bronchitis, asthma, and 
chronic obstructive pulmonary disease, during the appellant's 
period of active military service, or bronchiectasis within 
one year subsequent to service discharge, and there is no 
credible and persuasive medical evidence which provides the 
required nexus between military service and the appellant's 
lung disorder, currently diagnosed as bronchitis, asthma, and 
chronic obstructive pulmonary disease, service connection for 
a lung disorder, to include bronchitis, asthma, and chronic 
obstructive pulmonary disease, is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert, 1 Vet. App. at 49.      

II.  New and Material Claim

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.

In a December 1998 rating action, the RO denied the 
appellant's claim of entitlement to service connection for 
the residuals of a right eye injury on the basis that there 
was no evidence of any current residuals of a right eye 
injury.  The appellant was provided notice of the decision 
and of his appellate rights.  He did not file a notice of 
disagreement.  Therefore, the December 1998 rating decision 
became final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2005).  Nevertheless, a 
claim will be reopened in the event that new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
December 1998 rating action was the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the appellant's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108 (West 2002).

38 C.F.R. § 3.156(a), which defined "new and material" 
evidence, was amended in August 2001.  The amendment is 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case.  

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2005).

The evidence of record at the time of the December 1998 
rating action consisted of the appellant's service medical 
records, and August and November 1998 VA examination reports.  

The appellant's service medical records show that in June 
1969, the appellant underwent an induction examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had any eye 
trouble, the appellant responded "yes."  The examiner noted 
"right eye, both eyes (OU) blurred vision."  The appellant 
was diagnosed with refractive error.  The records reflect 
that in the appellant's February 1972 separation examination, 
the appellant's eyes, ophthalmoscopic, pupils, and ocular 
motility were clinically evaluated as "normal."  The 
appellant's uncorrected distant vision in the right eye was 
20/25, and his corrected distant vision in the right eye was 
20/20.  According to the records, on April 2, 1972, following 
the separation examination and prior to the appellant's 
discharge on April 29, 1972, the appellant was involved in an 
automobile accident and sustained multiple abrasions, with 
glass embedded in his back and head.  In addition, the 
appellant suffered a corneal abrasion of the right eye, with 
no foreign bodies.  The appellant's wounds were cleaned and 
dressed, and he was given an eye patch to wear.  The 
appellant was subsequently discharged on April 29, 1972.   

In August 1998, the appellant underwent a VA examination.  At 
that time, he stated that while he was in the military, he 
was involved in an automobile accident and suffered numerous 
injuries, including a right eye injury.  The appellant 
indicated that after the accident, the vision in his right 
eye decreased.  No diagnosis was provided.  


A VA examination was conducted in November 1998.  At that 
time, the examiner noted that in 1972, the appellant was 
involved in an automobile accident and glass went into the 
appellant's eyes.  According to the appellant, after the 
accident, he started seeing dots in his eyes.  Following the 
physical examination, the diagnosis was glaucoma, suspect.  
The examiner noted that based on the current examination, it 
was not conclusive that the appellant had glaucoma.  

Evidence received subsequent to the December 1998 rating 
action consists of VAMC outpatient treatment records, from 
August 1998 to September 2001, a VAMC outpatient treatment 
record, dated in July 2003, and hearing testimony.      

In June 2000, the RO received VAMC outpatient treatment 
records, from August 1998 to January 2000.  The records show 
that in October 1998, the appellant had his first visit to 
the eye clinic.  At that time, it was reported that the 
appellant had a history of glass in his right eye following a 
motor vehicle accident in April 1972, with a permanent loss 
of vision in his left eye.  It was noted that the appellant 
had had black spots in both eyes since 1972.  Following the 
eye examination, the diagnoses were anisometropia, 
astigmatism in the right eye, myopia and presbyopia of both 
eyes, and suspect glaucoma.  The remaining records show 
intermittent treatment for the appellant's bilateral eye 
disabilities.  

In September 2001, the RO received VAMC outpatient treatment 
records, from May 1999 to September 2001.  The records show 
that in September 2000, the appellant underwent a follow-up 
examination at the optometry clinic.  At that time, it was 
noted that the appellant had a history of glass in his right 
eye from a motor vehicle accident in April 1972.  Following 
the eye examination, the assessment was glaucoma suspect, 
large "CDR," normal intraocular pressure (IOP), and vitreal 
floaters in both eyes.  The records reflect that in March 
2001, the appellant underwent a follow-up examination.  The 
diagnoses were glaucoma suspect, large "CDR," just 
borderline IOPs and unreliable visual fields; refractive 
error and presbyopia, both eyes; poor reliability due to high 
false negative errors; and generalized depression both eyes 
which was a non-specific visual field loss.        

In November 2003, the RO received a VAMC outpatient treatment 
report, dated in July 2003.  The report shows that at that 
time, the appellant had blurred vision in both eyes and used 
reading glasses.  It was also noted that the appellant was 
involved in an automobile accident in April 1972, where glass 
cut both eyes, right greater than the left, and that he wore 
a patch for one month.  Following the physical examination, 
the diagnoses were glaucoma suspect, large "CDR," IOP 
borderline, vision field (VF) borderline; refractive error, 
high cylinder right eye; posterior vitreous detachment (PVD) 
causing vitreal floater, both eyes; and corneal scar of the 
right eye, most likely inducing the corneal cylinder.     

In March 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that at the time of his in-
service automobile accident, glass was embedded in his right 
eye.  The appellant stated that following the accident, he 
started "seeing floaters."  He indicated that after his 
discharge, he was prescribed glasses because he started 
having vision problems.  According to the appellant, his 
current problems are suspect glaucoma and floaters in his 
eyes.  The appellant noted that a physician at the VAMC had 
informed him that his current eye problems were related to 
his in-service eye injury.       

In June 2005, the appellant testified at a videoconference 
hearing before the Board.  At that time, he reiterated his 
contentions given at the March 2004 hearing.  

The Board has reviewed the evidence since the December 1998 
rating action and has determined that the VAMC outpatient 
treatment records, from August 1998 to September 2001, and 
the July 2003 VAMC outpatient treatment record, are "new and 
material."  The VAMC outpatient treatment records, from 
August 1998 to September 2001, and the July 2003 VAMC 
outpatient treatment record are "new" in that they were not 
of record at the time of the December 1998 rating action.  
Moreover, the aforementioned evidence is "material" because 
it is probative of the issue at hand, which is whether the 
appellant has a current right eye disability, and if so, 
whether the appellant's current right eye disability is 
related to his period of active military service, 
specifically the in-service automobile accident where the 
appellant suffered a corneal abrasion of the right eye.  In 
this regard, the VAMC outpatient treatment records show that 
in October 1998, the appellant's diagnoses following an eye 
examination included anisometropia, astigmatism in the right 
eye, and suspect glaucoma.  In addition, in September 2000, 
the appellant's diagnoses following an eye examination 
included vitreal floaters in both eyes and a large "CDR."  
Moreover, in the July 2003 VAMC, the appellant's diagnoses 
following an eye examination included PVD causing vitreal 
floater, both eyes, and corneal scar of the right eye.  With 
the exception of suspect glaucoma, the above right eye 
diagnoses were not previously of record.  Thus, the newly 
received evidence shows that the appellant has a current 
right eye disability, something that was not clearly 
demonstrated in December 1998.  Given that the aforementioned 
VAMC outpatient treatment records show that the appellant has 
a current right eye disability, to specifically include a 
corneal scar of the right eye and right eye floaters, and in 
light of the fact that the appellant's service medical 
records show that the appellant suffered a corneal abrasion 
of the right eye following a motor vehicle accident, the 
Board finds that the aforementioned VAMC outpatient treatment 
records relate to unestablished facts necessary to 
substantiate the appellant's claim for service connection for 
a right eye disability.  Therefore, such evidence presents 
the reasonable possibility of substantiating his claim.  
38 C.F.R. § 3.156(a).  Accordingly, the appellant's claim for 
service connection for a right eye disability is reopened.          


ORDER

Service connection for a low back disability, to include 
degenerative arthritis of the lumbosacral spine, is denied.  

Service connection for a right knee disability, to include 
degenerative arthritis, is denied.  

Service connection for a left knee disability, to include 
degenerative arthritis, is denied.  

Service connection for a lung disorder, to include 
bronchitis, asthma, and chronic obstructive pulmonary 
disease, is denied.  

New and material to reopen a claim of service connection for 
a right eye disability has been received; to this extent, the 
appeal is granted.   


REMAND

In view of the Board's decision above, the appellant's claim 
for service connection for a right eye disability must be 
adjudicated on a de novo basis without regard to the finality 
of the December 1998 rating decision.  In this regard, as 
stated above, the appellant's service medical records show 
that in April 1972, the appellant was involved in an 
automobile accident and suffered a corneal abrasion of the 
right eye, with no foreign bodies.  Thus, in light of the 
above, and given the July 2003 VAMC outpatient treatment 
record showing that the appellant had a corneal scar of the 
right eye, the Board is of the opinion that a VA examination, 
as specified in greater detail below, should be performed in 
order to determine the nature and etiology of any current 
right eye disability.      

In regard to the appellant's claim for entitlement to an 
initial compensable disability rating for scars of the 
thoracic and lumbosacral spines, and the back of the head, by 
a September 1998 rating action, the RO granted the 
appellant's claim for service connection for scars of the 
thoracic and lumbosacral spines, and the back of the head.  
At that time, the RO assigned a noncompensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
effective from December 1, 1997, for the appellant's service 
connected scars.  

During the course of the appellant's appeal, the schedular 
criteria by which skin disabilities are rated were revised.  
The new criteria have been in effect since August 30, 2002.  
67 Fed. Reg. 49,590- 49,599 (July 31, 2002).  In this case, 
the new regulatory criteria used for the evaluation of skin 
conditions have not yet been provided to the appellant.  In 
addition, given that VA must apply the old criteria prior to 
the effective date of the new regulation, the Board finds 
that the appellant should be specifically advised by the RO 
of the new and the old criteria for rating skin disabilities.  
See 38 U.S.C.A. § 5110(g) (West 2002); see also Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  As such, the Board 
concludes that an additional VA examination would provide a 
record upon which a fair, equitable, and procedurally correct 
decision on the claims on appeal can be made.  38 C.F.R. §§ 
3.326, 3.327 (2005).

In regard to the appellant's claim of entitlement to an 
initial disability rating in excess of 30 percent for PTSD, a 
review of the claims file reflects that the appellant was 
last examined by VA for his service-connected PTSD in April 
2003.  However, the Board notes that in the June 2005 
videoconference hearing, the appellant testified that since 
his April 2003 VA examination, his PTSD symptomatology had 
worsened.  Specifically, he stated that his crying spells and 
sleeplessness had increased, as had his sense of 
worthlessness.  Therefore, in light of the appellant's 
contentions that his PTSD has worsened, the RO must afford 
the appellant a new examination.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (fulfillment of the statutory duty 
to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

The Board further notes that by a December 2002 rating 
action, the claims of entitlement to service connection for 
prostate cancer; entitlement to service connection for a neck 
condition; entitlement to service connection for a right 
shoulder disability; entitlement to service connection for a 
left shoulder disability; entitlement to service connection 
for headaches; and entitlement to service connection for a 
psychiatric disorder, claimed as depression, were denied.  In 
October 2002, the appellant filed a notice of disagreement 
with respect to all of the aforementioned issues.  In a 
September 2003 statement of the case regarding different 
issues, it was noted that the appellant would be contacted in 
separate correspondence concerning his notice of disagreement  
with the issues of service connection for prostate cancer, a 
neck disability, a right shoulder disability, a left shoulder 
disability, headaches, and a mental condition claimed as 
depression.  However, although the RO issued a statement of 
the case in November 2003 which addressed the claims for 
service connection for prostate cancer, a neck disability, a 
right shoulder disability, a left shoulder disability, and 
headaches, there is no evidence of record showing that a 
statement of the case has been issued with respect to the 
appellant's claim for a psychiatric disability, claimed as 
depression.  In a statement dated in October 2004, the 
appellant claimed service connection for depression secondary 
to PTSD.  Thus, the Board is required to remand to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

In regard to the appellant's claim for entitlement to an 
effective date earlier than October 30, 2002, for the grant 
of service connection for PTSD, the Board notes that in the 
appellant's March 2004 hearing at the RO and the June 2005 
videoconference hearing, the appellant testified that due to 
his in-service motor vehicle accident, he developed PTSD.  
However, the appellant stated that when he first developed 
PTSD symptoms, he was initially diagnosed with depression.  
Thus, the appellant noted that when he originally applied for 
VA benefits for a psychiatric disorder, he filed a claim for 
service connection for depression because he did not "know 
what PTSD was."  Therefore, it was the appellant's 
contention, in essence, that the effective date for the grant 
of service connection for PTSD should have been the date he 
filed his initial claim for service connection for a 
psychiatric disorder, claimed as depression.  Accordingly, in 
light of the appellant's contentions, and given that the 
appellant's claim for service connection for a psychiatric 
disorder, claimed as depression, is being remanded to the RO 
for the issuance of an SOC, the Board notes that the service 
connection claim is inextricably intertwined with the earlier 
effective date claim.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The outcome of the service connection claim 
could have an impact on the pending earlier effective date 
claim.  Therefore, a decision on the earlier effective date 
claim is deferred pending development of the service 
connection claim.    

Accordingly, this case is remanded to the RO for the 
following actions:


1.  The RO must issue a statement of the 
case to the appellant and his 
representative that addresses the issue 
of entitlement to service connection for 
depression.  The appellant and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
December 2002 rating decision must be 
filed.  38 C.F.R. § 20.202 (2005).  If 
the appellant perfects the appeal as to 
the aforementioned issue, the case must 
be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2005).

2.  The RO must schedule the appellant 
for the following examinations:

(A) a VA ophthalmological examination to 
determine the nature and etiology of any 
right eye disability.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records which show that in April 1972, 
the appellant was involved in an 
automobile accident.  The examiner is 
also requested to review the August and 
November 1998 VA examination reports, and 
the VAMC outpatient treatment records, 
from August 1998 to July 2003.     

All indicated studies must be performed.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any currently 
diagnosed right eye disability is related 
to the appellant's period of active 
military service, to include his in-
service automobile accident.  The 
examiner must provide a specific opinion 
as to whether the right eye floaters 
and/or the corneal scar of the right eye 
are related to the appellant's period of 
active military service, to include his 
in-service automobile accident.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated and a complete rationale for any 
opinion expressed must be included in the 
examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, the examination 
report must so state.  The report 
prepared must be typed.     

(B) a comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service-
connected scars of the thoracic and 
lumbosacral spines, and the back of the 
head.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, 
which show that in April 1972, the 
appellant was involved in an automobile 
accident and the August 1998 VA 
examination report.  All necessary 
special studies or tests are to be 
accomplished.    

The examiner must describe the 
manifestations of the appellant's 
service-connected scars of the thoracic 
and lumbosacral spines, and the back of 
the head, in accordance with pertinent 
former and revised rating criteria for 
evaluation of the conditions.  
Specifically, the examiner must note 
whether any scar is superficial, 
unstable, poorly nourished, with repeated 
ulceration, and/or tender and painful on 
objective demonstration.  The size, both 
width and length, of each scar must be 
measured.   

With respect to the scar on the back of 
the head, the examiner must specifically 
indicate which, if any, of the following 
characteristics of disfigurement apply:  

a. The scar is 5 or more inches, 13 or 
more centimeters (cm), in length.  b. The 
scar is at least one-quarter inch, 0.6 
cm., wide at its widest part.  c. The 
surface contour of the scar is elevated 
or depressed on palpation.  d. The scar 
is adherent to underlying tissue.  e. The 
skin is hypo-or hyper- pigmented in an 
area exceeding six square inches, 39 
square cm.  f. The skin texture is 
abnormal, i.e. irregular, atrophic, 
shiny, scaly, etc., in an area exceeding 
six square inches, 39 square cm.  g. 
Underlying soft tissue is missing in an 
area exceeding six square inches, 39 
square cm.  h. The skin is indurated and 
inflexible in an area exceeding six 
square inches, 39 square cm.

With respect to the scars of the thoracic 
and lumbosacral spines, the examiner must 
specifically state whether each scar is 
deep, associated with underlying soft 
tissue damage.  The examiner must also 
note the extent of the limitation of 
function, such as limitation of motion, 
of any affected body part, if any.   

A complete rationale for all opinions 
must be provided.  Any report prepared 
must be typed.

(C) a comprehensive VA psychiatric 
examination to determine the current 
severity of the appellant's 
service-connected PTSD.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the December 2000 and April 2003 
VA examination reports.     

The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to post-traumatic 
stress disorder: depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed.

3.  The RO must notify the appellant that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  The RO must then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claim for entitlement to an 
initial compensable disability rating for 
scars of the thoracic and lumbosacral 
spines, and the back of the head, the RO 
must consider the newly enacted 
provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 31, 2002).  If any such action does 
not resolve each claim to the appellant's 
satisfaction, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.    


No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


